Case 1:19-cr-00098-TWP-DLP Document 45 Filed 04/27/20 Page 1 of 1 PageID #: 186

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                        )
                Plaintiff,                        )
                                                  )
                                                  )
                v.                                )      1:19-cr-00098-TWP-DLP-1
                                                  )
 JOHN PINKHAM,                                    )
                       Defendant.                 )

              ORDER ON MOTION TO SEAL DOCKET NUMBER 43 and 43-1
                     DEFENSE SENTENCING MEMORANDUM
          This matter is before the Court upon Motion to Seal Docket Number 43 and 43-1

 Defense Sentencing Memorandum which was filed with the Court on April 24, 2020.

          The Court, after considering the Motion and being duly advised, now finds the

 Motion well taken, and that the Motion should be GRANTED for the reasons set forth in

 Defendant=s Motion.

          IT IS THEREFORE ORDERED that Document 43 and 43-1, Defense Sentencing

 Memorandum, shall be sealed.


          Date: 4/27/2020                   _______________________________
                                           ________________________________
 Dated:                                    HON.
                                             Tim TANYA
                                                 A. BakerWALTON PRATT
                                           DISTRICT   JUDGE
                                             United States Magistrate Judge
                                             Southern District of Indiana
 Copies to:

 Distribution to all registered counsel by electronic notification via CM/ECF
